Memorandum: The People appeal from an order granting that part of defendant’s omnibus motion seeking to suppress evidence, i.e., a weapon and oral statements made by defendant to an investigator employed by the Sheriffs Department. We previously determined that County Court erred in suppressing the weapon and defendant’s statements, but we held the case, reserved decision and remitted the matter to County Court to consider other possible grounds for granting that part of defendant’s motion seeking to suppress his statements (People v Johnston, 103 AD3d 1202 [2013], lv denied 21 NY3d 912 [2013]). Upon remittal, the court rejected the other grounds advanced by defendant with respect to suppression of his statements. Inasmuch as defendant has no appeal as of right from an inter*1100mediate order denying a suppression motion (see CPL 450.10; see also People v Merz, 20 AD2d 918 [1964]), we do not address the propriety of the court’s determination upon remittal that the other grounds advanced by defendant did not warrant suppression of his statements. Thus, in accordance with our prior decision in which we determined that the court erred in suppressing the weapon and the statements, we deny that part of defendant’s omnibus motion seeking to suppress evidence. Present — Scudder, P.J., Centra, Garni, Lindley and Sconiers, JJ.